Citation Nr: 0823068	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  06-00 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a low back disorder.  




REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel




INTRODUCTION

The veteran served on active duty from November 1977 to July 
1998.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from an adverse action 
by the Department of Veterans Affairs (hereinafter VA) 
Regional Office in Milwaukee, Wisconsin, (hereinafter RO).  
The case was remanded by the Board for additional development 
in January 2008 and is now ready for appellate review.  


FINDING OF FACT

There is no competent medical evidence linking a current low 
back disability to service.  


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  First with regard to the duty 
to notify, prior to initial adjudication, in a letter dated 
in August 2004, the RO essentially advised the claimant of 
the information necessary to substantiate the claim at issue.  
He was also informed of his and VA's respective obligations 
for obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was also 
told to provide any relevant evidence or information in his 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  He was provided with 
information regarding ratings and effective dates in letters 
dated in March 2006 and March 2008.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

Although none of the letters provided to the veteran 
specifically provided the veteran with the criteria for 
substantiating a claim for service connection, his 
contentions have demonstrated actual knowledge of what is 
necessary for a grant of service connection.  For example, in 
his December 2005 substantive appeal, the veteran presented 
argument with respect to an underlying claim for service 
connection; namely, that he suffers from degeneration of the 
spine that is the direct result of performing office work 
during 21 years of active duty.  As such, it appears the 
actions of the RO have served to provide the veteran with 
actual notice of the information needed to prevail in his 
claim, and the RO has not committed any notification error 
that has affected the essential fairness of the adjudication.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
Therefore, the Board finds that there was no prejudicial 
error; notification errors did not affect the essential 
fairness of the adjudication.  See Dunlap v. Nicholson, 21 
Vet. App. 112 (2007).  As such, the Board finds that the duty 
to notify has been satisfied.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained the service medical records and made reasonable 
efforts to obtain relevant post-service records adequately 
identified by the veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
includes private and VA treatment records, and the veteran's 
own statements and evidence he presented.  The veteran was 
also afforded the VA examination the Board requested in its 
January 2008 Board remand in March 2008.  Thus, the Board 
finds that all necessary development has been accomplished, 
and therefore appellate review may proceed without prejudice 
to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

II.  Legal Criteria/Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The service medical records reflect treatment for an upper 
back/thoracic sprain, to include in January 1990, October 
1991, July 1995, and February 1998.  These records do not 
reflect any evidence of chronic disability in the lower back.   
The post service evidence includes reports from an October 
1998 VA examination, with the examiner indicating that the 
claims file was available for review.  At that time, the 
veteran reported a history of upper and lower back pain, 
stating that his back pain is almost always related to 
lifting and bending, and that he last experienced back pain 
in May 1998.  The examination of the spine revealed no 
objective evidence of disability, and the diagnosis in 
pertinent part was "[h]istory of recurrent upper back strain 
with residual intermittent discomfort."  VA outpatient and 
physical therapy reports dated in 2002 reflect low back pain, 
with a January 2002 VA outpatient treatment report showing 
the veteran reporting that his back began hurting the day 
before at work.  A VA X-ray in November 2002 demonstrated 
minimal disc space narrowing at L5-S1.  Thereafter, a 
February 2003 Magnetic Resonance Imaging showed L5-S1 left 
paracentral herniation with inferior extrusion.  

In March 2008, the veteran was, as requested by the Board in 
its January 2008 remand, afforded a VA examination that was 
preceded by a review of the claims file, to include the 
service medical records, to determine if the veteran has a 
current low back disorder as a result of service.  After a 
review of the pertinent evidence and an examination of the 
veteran, the diagnosis was degenerative disc disease of L5-
S1, and with respect to the relationship between this 
condition and service, the examiner commented as follows:   

This condition is less likely than not 
related to his reported thoracic pain in 
service.  Veteran was seen in service 
multiple times for thoracic spine pain 
and his current symptoms and findings are 
of the lower lumbo-sacral spine.  He does 
not report any symptoms related to his 
thoracic spine.  Furthermore, I am 
unaware of any literature showing that 
thoracic strain lead[s] to degeneration 
of the L5-S1 spine.  This condition is 
more likely than not related to [the] 
normal aging process.  

Review of the record reveals no competent clinical evidence 
or medical opinion contradicting the negative opinion 
rendered above.  As for the veteran's assertions that he has 
a low back disorder that is related to service, such 
assertions cannot be used to establish a claim as a layperson 
is not qualified to render a medical opinion regarding the 
etiology of disorders and disabilities.  See Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992) (finding that competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).  As such, and given the 
lack of any competent medical evidence linking a current low 
back disorder to service, the claim must be denied.  Hickson, 
supra. 

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim for service 
connection for a low back disorder, the doctrine is not for 
application.  Gilbert, supra.  


ORDER

Entitlement to service connection for a low back disorder is 
denied. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


